                               Case 18-10160-LSS                            Doc 704              Filed 02/27/19              Page 1 of 30



                                                               UNITED STATES BANKRUPTCY COURT
                                                                __________ DISTRICT OF Delaware
                                                                                       ___________


         Scottish Holdings, Inc., et al.
  In re ______________________                                                                       18-10160 (LSS)
                                                                                          Case No. ___________________________
                                                                                          Reporting Period: December 2018


                                                                    MONTHLY OPERATING REPORT
                                 File with Court and submit copy to United States Trustee within 20 days after end of month.


  Submit copy of report to any official committee appointed in the case.

                                                                                                                       Document   Explanation Affidavit/Supplement
  REQUIRED DOCUMENTS                                                                        Form No.                   Attached    Attached         Attached
  Schedule of Cash Receipts and Disbursements                                             MOR-1                          Yes
     Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                         Yes
     Schedule of Professional Fees Paid                                                   MOR-1b                         Yes
     Copies of bank statements                                                                                           No
     Cash disbursements journals                                                          See attached MOR-1a            Yes
  Statement of Operations                                                                 MOR-2                          Yes
  Balance Sheet                                                                           MOR-3                          Yes
  Status of Postpetition Taxes                                                            MOR-4                          Yes
    Copies of IRS Form 6123 or payment receipt                                                                            No
    Copies of tax returns filed during reporting period                                                                   No
  Summary of Unpaid Postpetition Debts                                                    MOR-4                          Yes
    Listing of aged accounts payable                                                      MOR-4                          Yes
  Accounts Receivable Reconciliation and Aging                                            MOR-5                          Yes
  Debtor Questionnaire                                                                    MOR-5                          Yes


  I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
  are true and correct to the best of my knowledge and belief.


  _______________________________________                                                 ______________________________
  Signature of Debtor                                                                     Date


  _______________________________________                                                 ______________________________
  Signature of Joint Debtor                                                               Date

  /s/ Thomas J. Keller                                                                      2/27/19
                                                                                          _____________________________
  _______________________________________                                                 Date
  Signature of Authorized Individual*


   Thomas J. Keller
_______________________________________                                                    Chief Financial Officer
                                                                                          ______________________________
   Printed Name of Authorized Individual                                                  Title of Authorized Individual



  *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
  is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                               MOR
                  Case 18-10160-LSS   Doc 704   Filed 02/27/19   Page 2 of 30


Scottish Re: 18‐10160 (LSS)
Scottish Holdings, Inc. 
Chapter 11 Quarterly Fees
4Q 2018


                                                                        Disbursements for 
                                                                           Calculating 
                              Payee                       Description     Quarterly Fees

December 2018 ‐ 4Q 2018                                                                               ‐


Minimum Quarterly Fee                                                                          325.00
                      Case 18-10160-LSS            Doc 704    Filed 02/27/19         Page 3 of 30


Scottish Re: 18‐10160 (LSS)
Scottish Annuity & Life Insurance  Company (Cayman) Ltd. 
Chapter 11 Quarterly U.S. Trustee Fees
December 2018

                                                                                             Disbursements for 
                                Payee                                  Description          Calculating Quarterly 

December:
Hogan Lovells US LLP                                         Ch 11 Prof Fees                                        53,157.30
KBW                                                          Ch 11 Prof Fees                                        60,000.00
Mayer Brown                                                  Ch 11 Prof Fees                                          9,173.07
Morris Nichols                                               Ch 11 Prof Fees                                     151,062.55
Alvarez & Marshal                                            Ch 11 Prof Fees                                        15,857.55
Appleby (Cayman) Ltd.                                        Ch 11 Prof Fees                                          7,597.40
Pepper Hamilton LLP                                          Ch 11 Prof Fees                                        37,585.76
Prime Clerk LLC                                              Ch 11 Prof Fees                                          2,933.91
Marsh Management Svcs                                        4Q Management Fee                                        6,687.50
Maples                                                       Legal Fees                                               5,198.25
Morris Nichols                                               Ch 11 Prof Fees                                     101,208.81
Mayer Brown                                                  Ch 11 Prof Fees                                          5,403.60
Hogan Lovells US LLP                                         Ch 11 Prof Fees                                        45,268.39
Pepper Hamilton LLP                                          Ch 11 Prof Fees                                        35,143.61
Alvarez & Marshal                                            Ch 11 Prof Fees                                        24,804.21
Appleby (Cayman) Ltd.                                        Ch 11 Prof Fees                                          5,934.28
KBW                                                          Ch 11 Prof Fees                                        80,000.00
KBW                                                          Ch 11 Prof Fees                                        80,000.00
Mayer Brown                                                  Ch 11 Prof Fees                                        13,963.34
Appleby (Cayman) Ltd.                                        Ch 11 Prof Fees                                        11,015.56
Maples                                                       Annual Return filing                                     4,731.71
Michael Vild                                                 Director Fees ‐ SALIC                                    2,129.35
Ernst & Young                                                Ch 11 Prof Fees                                     251,633.50
Investors Heritage Life Insurance                            Recapture settlement                                223,869.70
Internal Revenue Service                                     Federal Excise Tax                                             91.80
Internal Revenue Service                                     Federal Excise Tax                                             88.68
                                                                                                             1,234,539.83 

1% U.S. Trustee Fee ‐ December                                                                                     12,345.40

November:
                                                                                                                 905,347.54 

1% U.S. Trustee Fee ‐ November                                                                                       9,053.48

October:
                                                                                                             1,036,202.11 

1% U.S. Trustee Fee ‐ October                                                                                      10,362.02

4Q Total Disbursements ‐ through November                                                                    3,176,089.48

4Q Total U.S. Trustee Fee                                                                                          31,760.89
Total Adjustments                                                                                                              ‐
Total due as of 12/31/2018                                                                                         31,760.89
                 Case 18-10160-LSS          Doc 704    Filed 02/27/19      Page 4 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160 (LSS)
Month Operating Report (MOR‐1)
Actual Cash Flows ‐ December 2018


                                                      2018
                                                 December Actual

Beginning Cash                                                160,000

Net Reinsurance                                                        ‐
Investment Income                                                      ‐
Intercompany Transfers                                       (160,000)
Operating Expenses (excl Restructuring costs)
    Normal course payables                                             ‐
    Interco transfer pricing                                           ‐
Restructuring Costs
    Professional Fees                                                  ‐
    U.S. Trustee Fees                                                  ‐
Total Operating Expenses                                               ‐

Cash provided by (used in) operations                        (160,000)

Bond Maturities                                                        ‐
Bond Paydown Receipts                                                  ‐
Sales                                                                  ‐
Cash/Security Transfer                                                 ‐
Purchases                                                              ‐
Cash provided by (used in) investing                                   ‐

Net change in cash                                           (160,000)
Ending Cash  ‐ SHI                                                     ‐
                             Case 18-10160-LSS             Doc 704         Filed 02/27/19                     Page 5 of 30


MOR‐1a Bank Reconciliations
Scottish Holdings, Inc. 
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018


              Legal Entity                   Bank Name          Account Function   Account # Last 4 digits USD Balance as of 12/31/2018
Scottish Holdings Inc.               Bank of New York Mellon   Custody                     5875                                                            0.26
Scottish Holdings Inc.               Wells Fargo Bank          Checking                    9899                                                              ‐
                  Case 18-10160-LSS             Doc 704         Filed 02/27/19          Page 6 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160 (LSS)
Month Operating Report (MOR‐1)
Actual Cash Flows ‐ December 2018

                                                           2018
                                                      December Actual

Beginning Cash                                                          6,298,780

Net Reinsurance                                                           (208,014)
Investment Income                                                            12,645
Intercompany Transfers                                                     160,000
Operating Expenses (excl Restructuring costs)                                       ‐
    Normal course payables                                                (270,561)
    Interco transfer pricing                                                        ‐
    Intercompany Investment Expenses                                                ‐
Restructuring Costs                                                                 ‐
    Professional Fees                                                     (740,109)
    U.S. Trustee Fees                                                               ‐
Total Operating Expenses                                              (1,010,670)

Cash provided by (used in) operations                                 (1,046,039)

Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Sales                                                                               ‐
Cash/Security Transfer                                                              ‐
Purchases                                                                           ‐
Cash provided by (used in) investing                                                ‐

Net change in cash                                                    (1,046,039)
Ending Cash  ‐ Salic Liquidity                                          5,252,740
                                                                        Case 18-10160-LSS                                    Doc 704               Filed 02/27/19                                         Page 7 of 30

MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018


                          Legal Entity                                       Bank Name                   Account Function          Account # Last 4 digits       USD Balance as of 12/31/2018                                      Account Name

Salic Trusts
                                                                                                                              7664 Note: Account number 7664 
                                                                                                                              and 7672 combined for reporting 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                     purposes                                                    627,150.23 SALIC RCT>Highmark (CT)
                                                                                                                              7672 Note: Account number 7664 
                                                                                                                              and 7672 combined for reporting 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                     purposes                                                    114,779.94        SALIC RCT>Highmark (NY)                  741,930.17 HM combined balances
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       7671                                                          4,563.66      SALIC RCT>Investors Heritage
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       7676                                                     143,979.29         SALIC RCT>Lincoln Heritage
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3624                                                             379.12     Scottish Annuity Mass Mutual Subact
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3629                                                  8,340,278.67          Scottish Annuity Mass Mutual Life
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3630                                                     216,367.94         Scottish Annuity CM Life Insurance
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       5878                                                       19,713.53        SRD ‐ RCT SRE 1
                                                                                                                                                                                                9,467,212.38
                                                                                                                                                                                                                   ‐
Salic Liqudity 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Comerica                                      Letter of Credit                 3478                                                       77,160.04        SALIC ‐ LC Collateral
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Institutional Cash Distributors/Union Bank     Investments                     2334                                                  1,270,745.59          SALIC ‐ ICD Money Market
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                           Custody                      5876                                                             367.22     SALIC ‐ Capital 1
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                           Custody                      5877                                                  3,624,462.04          SALIC ‐ Stingray
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Wells Fargo Bank                                 Checking                      6875                                                       21,728.44        SALIC FET
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Wells Fargo Bank                                 Checking                      4643                                                     258,276.94         SALIC OPS DISB
                                                                                                                                                                                                5,252,740.27

                                                                                                                                                                                              14,719,952.65 Total Bank Balance ‐ 12/31/2018
                       Case 18-10160-LSS                  Doc 704   Filed 02/27/19          Page 8 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Salic ‐ Highmark
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7664 and 7672


Beginning Cash  12/1/2018                                                        772,141.37

Net Reinsurance                                                                 (178,829.19)
Investment Income                                                                  23,569.30
Operating Expenses                                                                              ‐
Cash provided by (used in) operations                                           (155,259.89)

Sales                                                                                           ‐
Bond Maturities                                                                    82,572.14
Bond Paydown Receipts                                                              42,476.55
Intercompany Transfers                                                                          ‐
Purchases                                                                                       ‐
Cash/Security Transfer                                                                          ‐
Cash provided by (used in) investing                                             125,048.69

Net change in cash                                                                (30,211.20)
Ending Cash   12/31/2018                                                         741,930.17
                                                                                                ‐


Account number 7664 and 7672 combined for reporting purposes
                     Case 18-10160-LSS      Doc 704     Filed 02/27/19         Page 9 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Salic RCT Investors Heritage
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7671


Beginning Cash  12/1/2018                                             2,145,507.49

Net Reinsurance                                                   (16,825,291.58)
Investment Income                                                          31,814.16
Operating Expenses                                                                     ‐
Cash provided by (used in) operations                             (16,793,477.42)

Sales                                                              14,863,528.81
Bond Maturities                                                                        ‐
Bond Paydown Receipts                                                      15,433.43
Intercompany Transfers                                                                 ‐
Purchases                                                               (226,428.65)
Cash/Security Transfer                                                                 ‐
Cash provided by (used in) investing                               14,652,533.59

Net change in cash                                                  (2,140,943.83)
Ending Cash   12/31/2018                                                     4,563.66
                                                                                       ‐
                 Case 18-10160-LSS         Doc 704     Filed 02/27/19        Page 10 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Salic RCT Lincoln Heritage
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7676


Beginning Cash  12/1/2018                                         2,379,693.05

Net Reinsurance                                                     (658,948.68)
Investment Income                                                       89,174.35
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                               (569,774.33)

Sales                                                                               ‐
Bond Maturities                                                       286,243.27
Bond Paydown Receipts                                                   46,049.37
Intercompany Transfers                                           (1,998,232.07)
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                             (1,665,939.43)

Net change in cash                                               (2,235,713.76)
Ending Cash   12/31/2018                                              143,979.29
                                                                                    ‐
                 Case 18-10160-LSS         Doc 704     Filed 02/27/19            Page 11 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Scottish Annuity Mass Mutual Subacct
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3624


Beginning Cash  12/1/2018                                                   378.49

Net Reinsurance                                                                    ‐
Investment Income                                                                0.63
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                            0.63

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                               0.63
Ending Cash   12/31/2018                                                    379.12
                                                                                   ‐
                 Case 18-10160-LSS         Doc 704     Filed 02/27/19            Page 12 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Scottish Annuity Mass Mutual Life
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3629


Beginning Cash  12/1/2018                                        8,326,030.90

Net Reinsurance                                                                    ‐
Investment Income                                                     14,247.77
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                 14,247.77

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                    14,247.77
Ending Cash   12/31/2018                                        8,340,278.67
                                                                                   ‐
                 Case 18-10160-LSS         Doc 704     Filed 02/27/19            Page 13 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Scottish Annuity CM Life Insurance
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3630


Beginning Cash  12/1/2018                                           215,998.03

Net Reinsurance                                                                    ‐
Investment Income                                                           369.91
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                       369.91

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                          369.91
Ending Cash   12/31/2018                                            216,367.94
                                                                                   ‐
                 Case 18-10160-LSS         Doc 704     Filed 02/27/19            Page 14 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

SRD‐RCT 1
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5878


Beginning Cash  12/1/2018                                             19,679.83

Net Reinsurance                                                                    ‐
Investment Income                                                             33.70
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                         33.70

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                            33.70
Ending Cash   12/31/2018                                              19,713.53
                                                                                   ‐
                               Case 18-10160-LSS                           Doc 704              Filed 02/27/19        Page 15 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Cash Activity
                     Payee                               Amount                     Date Paid      Check number   Invoice Number        Description



December
Highmark
Kemper National Services                                        (162,545.90)        12/27/2018         Wire            N/A         Reinsurance settlement
Kemper National Services                                          (16,283.29)       12/27/2018         Wire            N/A         Reinsurance settlement
                                                                (178,829.19)
                                                                                ‐
Investors Heritage
Investors Heritage
Investors Heritage                                        (16,825,291.58)           12/31/2018         Wire            N/A         Recapture settlement
                                                                                ‐

Lincoln Heritage  
Lincoln Heritage Life Ins Co                                    (292,705.68)        12/11/2018         Wire            N/A         Reinsurance settlement
Lincoln Heritage Life Ins Co                                    (366,243.00)        12/31/2018         Wire            N/A              Trust true up
                                                                (658,948.68)
                                                                                ‐
                 Case 18-10160-LSS         Doc 704     Filed 02/27/19            Page 16 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Salic ‐ LOC Collateral
Bank Name: Comerica
Account Function: Letter of Credit
Account # Last 4 digit: 3478



Beginning Cash  12/1/2018                                                                        77,033.90

Net Reinsurance                                                                                               ‐
Investment Income                                                                                      126.14
Operating Expenses                                                                                            ‐
Cash provided by (used in) operations                                                                  126.14

Sales                                                                                                         ‐
Bond Maturities                                                                                               ‐
Bond Paydown Receipts                                                                                         ‐
Intercompany Transfers                                                                                        ‐
Purchases                                                                                                     ‐
Cash/Security Transfer                                                                                        ‐
Cash provided by (used in) investing                                                                          ‐
                                                                                                              ‐
Net change in cash                                                                                     126.14
Ending Cash   12/31/2018                                                                         77,160.04
                                                                                                              ‐
                 Case 18-10160-LSS         Doc 704       Filed 02/27/19               Page 17 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Salic ‐ ICD Money Market
Bank Name: Instututional Cash Distributors/ Union Bank
Account Function: Investment
Account # Last 4 digit: 2334


Beginning Cash  12/1/2018                                                                     1,268,557.08

Net Reinsurance                                                                                                 ‐
Investment Income                                                                                     2,188.51
Operating Expenses                                                                                              ‐
Cash provided by (used in) operations                                                                 2,188.51

Sales                                                                                                           ‐
Bond Maturities                                                                                                 ‐
Bond Paydown Receipts                                                                                           ‐
Intercompany Transfers                                                                                          ‐
Purchases                                                                                                       ‐
Cash/Security Transfer                                                                                          ‐
Cash provided by (used in) investing                                                                            ‐

Net change in cash                                                                                    2,188.51
Ending Cash   12/31/2018                                                                      1,270,745.59
                                                                                                                ‐
                 Case 18-10160-LSS         Doc 704     Filed 02/27/19            Page 18 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Salic ‐ Capital 1
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5876


Beginning Cash  12/1/2018                                                     366.62

Net Reinsurance                                                                     ‐
Investment Income                                                                 0.60
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                                             0.60

Sales                                                                               ‐
Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                                              ‐
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                                                ‐

Net change in cash                                                                0.60
Ending Cash   12/31/2018                                                     367.22
                                                                                  0.00
                 Case 18-10160-LSS         Doc 704     Filed 02/27/19        Page 19 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Salic ‐ Stingray
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5877


Beginning Cash  12/1/2018                                         4,762,146.62

Net Reinsurance                                                     (208,014.33)
Investment Income                                                       10,329.75
Intercompany Transfers                                                160,000.00
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                                  (37,684.58)

Sales                                                                               ‐
Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                           (1,100,000.00)
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                             (1,100,000.00)

Net change in cash                                               (1,137,684.58)
Ending Cash   12/31/2018                                          3,624,462.04
                                                                                    ‐
                 Case 18-10160-LSS         Doc 704     Filed 02/27/19               Page 20 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Salic ‐ FET
Bank Name: Wells Fargo Bank
Account Function: Checking
Account # Last 4 digit: 6875


Beginning Cash  12/1/2018                                           21,908.92

Net Reinsurance                                                                 ‐
Investment Income                                                               ‐
Operating Expenses                                                      (180.48)
Cash provided by (used in) operations                                   (180.48)

Sales                                                                           ‐
Bond Maturities                                                                 ‐
Bond Paydown Receipts                                                           ‐
Intercompany Transfers                                                          ‐
Purchases                                                                       ‐
Cash/Security Transfer                                                          ‐
Cash provided by (used in) investing                                            ‐

Net change in cash                                                      (180.48)
Ending Cash   12/31/2018                                            21,728.44
                                                                                ‐
                 Case 18-10160-LSS         Doc 704     Filed 02/27/19         Page 21 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

Salic ‐ Ops Disb
Bank Name: Wells Fargo Bank
Account Function: Checking
Account # Last 4 digit: 4643


Beginning Cash  12/1/2018                                             168,766.59

Net Reinsurance                                                                     ‐
Investment Income                                                                   ‐
Operating Expenses                                               (1,010,489.65)
Cash provided by (used in) operations                            (1,010,489.65)

Sales                                                                               ‐
Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                            1,100,000.00
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                              1,100,000.00

Net change in cash                                                      89,510.35
Ending Cash   12/31/2018                                              258,276.94
                                                                                 (0.00)
                                                        Case 18-10160-LSS                    Doc 704       Filed 02/27/19               Page 22 of 30


SALIC Liquidity Payments and Transfers
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018

                   Payee                        Amount                   Date Paid          Check number               Invoice Number                        Description             Post‐Pre Petition

SALIC FET # 6875
December
Internal Revenue Service                                        91.80 12/13/2018     Wire                   N/A                             Federal Excise Tax                      Post‐Petition
Internal Revenue Service                                        88.68 12/13/2018     Wire                   N/A                             Federal Excise Tax                      Post‐Petition
                                                              180.48

SALIC ‐ Stingray #5877
December ‐ Reinsurance
Investors Heritage Life Insurance                     223,869.70 12/31/2018          Wire                   N/A                             Recapture settlement                    Post petiton
Scottish Holdings, Inc.                             (160,000.00) 12/20/2018          Wire                   N/A                             Intercompany transfer                   Post petiton

Lincoln National Life Insurance Company                (15,855.37) 12/26/2018        Wire                   N/A                             November 2018 reinsurance settlement    Post petiton
                                                        48,014.33

Salic Ops Disb # 4643
December
Hogan Lovells US LLP                                    53,157.30    12/31/2018      Wire                   D.I. 582                        Ch 11 Prof Fees                         Post‐Petition
KBW                                                     60,000.00    12/31/2018      Wire                   D.I. 585                        Ch 11 Prof Fees                         Post‐Petition
Mayer Brown                                               9,173.07   12/31/2018      Wire                   D.I. 580                        Ch 11 Prof Fees                         Post‐Petition
Morris Nichols                                        151,062.55     12/31/2018      Wire                   D.I. 587                        Ch 11 Prof Fees                         Post‐Petition
Alvarez & Marshal                                       15,857.55    12/31/2018      Wire                   D.I. 569                        Ch 11 Prof Fees                         Post‐Petition
Appleby (Cayman) Ltd.                                     7,597.40   12/31/2018      Wire                   D.I. 576                        Ch 11 Prof Fees                         Post‐Petition
Pepper Hamilton LLP                                     37,585.76    12/31/2018      Wire                   D.I. 574                        Ch 11 Prof Fees                         Post‐Petition
Prime Clerk LLC                                           2,933.91   12/31/2018      Wire                   D.I. 577                        Ch 11 Prof Fees                         Post‐Petition
Marsh Management Svcs                                     6,687.50   12/28/2018      Wire                   N/A                             4Q Management Fee                       Post‐Petition
Maples                                                    5,198.25   12/13/2018      Wire                   2192209                         Legal Fees                              Post‐Petition
Morris Nichols                                        101,208.81     12/13/2018      Wire                   D.I. 586                        Ch 11 Prof Fees                         Post‐Petition
Mayer Brown                                               5,403.60   12/13/2018      Wire                   D.I. 579                        Ch 11 Prof Fees                         Post‐Petition
Hogan Lovells US LLP                                    45,268.39    12/13/2018      Wire                   D.I. 581                        Ch 11 Prof Fees                         Post‐Petition
Pepper Hamilton LLP                                     35,143.61    12/13/2018      Wire                   D.I. 573                        Ch 11 Prof Fees                         Post‐Petition
Alvarez & Marshal                                       24,804.21    12/13/2018      Wire                   D.I. 568                        Ch 11 Prof Fees                         Post‐Petition
Appleby (Cayman) Ltd.                                     5,934.28   12/13/2018      Wire                   D.I. 575                        Ch 11 Prof Fees                         Post‐Petition
KBW                                                     80,000.00    12/13/2018      Wire                   D.I. 584                        Ch 11 Prof Fees                         Post‐Petition
KBW                                                     80,000.00    12/13/2018      Wire                   D.I. 583                        Ch 11 Prof Fees                         Post‐Petition
Mayer Brown                                             13,963.34    12/13/2018      Wire                   D.I. 578                        Ch 11 Prof Fees                         Post‐Petition
Appleby (Cayman) Ltd.                                   11,015.56    12/13/2018      Wire                   D.I. 555                        Ch 11 Prof Fees                         Post‐Petition
Maples                                                    4,731.71   12/6/2018       Wire                   2243231                         Annual Return filing                    Post‐Petition
Michael Vild                                              2,129.35   12/7/2018       Wire                   N/A                             Director Fees ‐ SALIC                   Post‐Petition
Ernst & Young                                         251,633.50     12/6/2018       Wire                   N/A                             Ch 11 Prof Fees                         Post‐Petition
                                                  1,010,489.65

                                                  1,058,684.46
                                                                        Case 18-10160-LSS                                       Doc 704     Filed 02/27/19                 Page 23 of 30

MOR‐1b Schedule of Professional Fees Paid
Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Scottish Re: 18‐10160 (LSS)
Reporting Period Ending 12/31/2018 (December 2018 Only)

             Payee                      Account                      Description          Amount $                         Date Paid      Payment Month   Check number              Invoice Number   Type               Post‐Pre Petition

Hogan Lovells US LLP            Salic Ops Disb # 4643     Ch 11 Prof Fees                            53,157.30
                                                                                                                   12/31/2018          December           Wire           D.I. 582                    Ch 11 Prof Fees   Post‐Petition
KBW                             Salic Ops Disb # 4643     Ch 11 Prof Fees                            60,000.00
                                                                                                                   12/31/2018          December           Wire           D.I. 585                    Ch 11 Prof Fees   Post‐Petition
Mayer Brown                     Salic Ops Disb # 4643     Ch 11 Prof Fees                               9,173.07   12/31/2018          December           Wire           D.I. 580                    Ch 11 Prof Fees   Post‐Petition
Morris Nichols                  Salic Ops Disb # 4643     Ch 11 Prof Fees                          151,062.55      12/31/2018          December           Wire           D.I. 587                    Ch 11 Prof Fees   Post‐Petition
Alvarez & Marshal               Salic Ops Disb # 4643     Ch 11 Prof Fees                            15,857.55
                                                                                                                   12/31/2018          December           Wire           D.I. 569                    Ch 11 Prof Fees   Post‐Petition
Appleby (Cayman) Ltd.           Salic Ops Disb # 4643     Ch 11 Prof Fees                               7,597.40   12/31/2018          December           Wire           D.I. 576                    Ch 11 Prof Fees   Post‐Petition
Pepper Hamilton LLP             Salic Ops Disb # 4643     Ch 11 Prof Fees                            37,585.76
                                                                                                                   12/31/2018          December           Wire           D.I. 574                    Ch 11 Prof Fees   Post‐Petition
Prime Clerk LLC                 Salic Ops Disb # 4643     Ch 11 Prof Fees                               2,933.91   12/31/2018          December           Wire           D.I. 577                    Ch 11 Prof Fees   Post‐Petition
Maples                          Salic Ops Disb # 4643     Legal Fees                                    5,198.25   12/13/2018          December           Wire           2192209                     Normal Course     Post‐Petition
Morris Nichols                  Salic Ops Disb # 4643     Ch 11 Prof Fees                          101,208.81      12/13/2018          December           Wire           D.I. 586                    Ch 11 Prof Fees   Post‐Petition
Mayer Brown                     Salic Ops Disb # 4643     Ch 11 Prof Fees                               5,403.60   12/13/2018          December           Wire           D.I. 579                    Ch 11 Prof Fees   Post‐Petition
Hogan Lovells US LLP            Salic Ops Disb # 4643     Ch 11 Prof Fees                            45,268.39
                                                                                                                   12/13/2018          December           Wire           D.I. 581                    Ch 11 Prof Fees   Post‐Petition
Pepper Hamilton LLP             Salic Ops Disb # 4643     Ch 11 Prof Fees                            35,143.61
                                                                                                                   12/13/2018          December           Wire           D.I. 573                    Ch 11 Prof Fees   Post‐Petition
Alvarez & Marshal               Salic Ops Disb # 4643     Ch 11 Prof Fees                            24,804.21
                                                                                                                   12/13/2018          December           Wire           D.I. 568                    Ch 11 Prof Fees   Post‐Petition
Appleby (Cayman) Ltd.           Salic Ops Disb # 4643     Ch 11 Prof Fees                               5,934.28   12/13/2018          December           Wire           D.I. 575                    Ch 11 Prof Fees   Post‐Petition
KBW                             Salic Ops Disb # 4643     Ch 11 Prof Fees                            80,000.00
                                                                                                                   12/13/2018          December           Wire           D.I. 584                    Ch 11 Prof Fees   Post‐Petition
KBW                             Salic Ops Disb # 4643     Ch 11 Prof Fees                            80,000.00
                                                                                                                   12/13/2018          December           Wire           D.I. 583                    Ch 11 Prof Fees   Post‐Petition
Mayer Brown                     Salic Ops Disb # 4643     Ch 11 Prof Fees                            13,963.34
                                                                                                                   12/13/2018          December           Wire           D.I. 578                    Ch 11 Prof Fees   Post‐Petition
Appleby (Cayman) Ltd.           Salic Ops Disb # 4643     Ch 11 Prof Fees                            11,015.56
                                                                                                                   12/13/2018          December           Wire           D.I. 555                    Ch 11 Prof Fees   Post‐Petition
Maples                          Salic Ops Disb # 4643     Annual Return filing                          4,731.71   12/6/2018           December           Wire           2243231                     Normal Course     Post‐Petition
Ernst & Young                   Salic Ops Disb # 4643     Ch 11 Prof Fees                          251,633.50      12/6/2018           December           Wire           N/A                         Ch 11 Prof Fees   Post‐Petition
                                                                                                1,001,672.80
                  Case 18-10160-LSS          Doc 704           Filed 02/27/19           Page 24 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐2: Statement of Operations (Income Statement)
December 2018 Month and Year to Date (YTD)
($mm)

                                       Month         YTD  
                                    December '18 December '18
Premiums Earned                             $0.0           $0.0
Investment Income, Net                       (0.0)         (0.0)
Realized/Unrealized Gains, Net                0.0        100.4
Other Income                                  0.0           0.0
Total Revenues                             ($0.0)      $100.4
Total Claims and Benefits                              0.0                        0.0
Total Change in Reserves                               0.0                        0.0
Interest Credited                                      0.0                        0.0
Total Commissions                                      0.0                        0.0
DAC and PVIF                                           0.3                        0.8
Other Insurance Expenses                               0.0                        0.0
Operating Expenses                                     0.0                        0.5
Interest Expense                                       0.0                        1.1
Bad Debt Expense                                       0.0                        0.0
Total Benefits and Expenses                           $0.3                       $2.3
Income Before Taxes                                  ($0.3)                    $98.1
Income Taxes                                           0.0                      (0.0)

Net Income                                           ($0.3)                    $98.1



Unrealized Gains (Losses) ‐ AFS                        0.0                       0.0
Total Comprehensive Income                           ($0.3)                    $98.1

Net Reinsurance Cash Flows                               ‐                          ‐
                  Case 18-10160-LSS         Doc 704            Filed 02/27/19   Page 25 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐2: Statement of Operations (Income Statement)
December 2018 Month and Year to Date (YTD)
($mm)

                                        Month         YTD  
                                     December '18 December '18
Premiums Earned                             $19.8       $139.6
Investment Income, Net                         2.4          33.8
Realized/Unrealized Gains, Net                 0.5          62.6
Other Income                                  (1.1)          3.0
Total Revenues                              $21.6        $239.0
Total Claims and Benefits                           17.2             196.6
Total Change in Reserves                             5.5              (24.0)
Interest Credited                                    0.7                9.7
Total Commissions                                  (16.0)             (10.0)
DAC and PVIF                                         1.0                6.7
Other Insurance Expenses                             0.0                0.0
Operating Expenses                                   1.4               11.3
Interest Expense                                     0.0                0.0
Bad Debt Expense                                     0.2                2.0
Total Benefits and Expenses                        $10.0             $192.3
Income Before Taxes                                $11.5              $46.7
Income Taxes                                         0.0               0.0

Net Income                                         $11.5              $46.7



Unrealized Gains (Losses) ‐ AFS                      0.2               (0.2)
Total Comprehensive Income                         $11.8              $46.5

Net Reinsurance Cash Flows                              18.6          (47.0)
                   Case 18-10160-LSS            Doc 704   Filed 02/27/19   Page 26 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐3: Balance Sheet
December 31, 2018
($mm)

                                                    Actual
                                                 December '18
Funds Withheld at Interest                               0.0
Net ModCo Investments                                    0.0
All Other Investments                                    0.0
Total Investments                                      $0.0
Accrued Interest                                         0.0
Reinsurance Receivables                                  0.0
SRGL Revolver                                            0.0
Due from Related Parties                                (0.5)
Deferred Acquisition Costs                               0.0
Amounts Recoverable from Reinsurers                      0.0
Investment in Subsidiaries                          1,304.1
Other Assets                                             0.0
Total Assets                                       $1,303.7

Reserve for Future Policy Benefits                      0.0
Interest Sensitive Contract Liabilities                 0.0
Accounts Payable and Accrued Expenses                   6.2
Reinsurance Payables                                    0.0
Funds Withheld from Reinsurer                           0.0
Due to Related Parties                                  0.0
Deferred Collateral Facility Liability                  0.0
Deferred Collateral Facility Liability ‐ SRGL          (0.0)
Embedded Derivative Liability                           0.0
Long Term Debt ‐ External Parties                       0.0
Long Term Debt ‐ SRGL                                   0.0
Other Liabilities                                      (0.0)
Total Liabilities                                      $6.2
Total Equity                                        1,297.5

Total Liabilities & Equity                         $1,303.7
                   Case 18-10160-LSS            Doc 704   Filed 02/27/19   Page 27 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐3: Balance Sheet
December 31, 2018
($mm)

                                                    Actual
                                                 December '18
Funds Withheld at Interest                           $167.3
Net ModCo Investments                                 471.5
All Other Investments                                  55.2
Total Investments                                    $694.0
Accrued Interest                                         0.4
Reinsurance Receivables                                 (9.1)
SRGL Revolver                                           (0.0)
Due from Related Parties                                (0.4)
Deferred Acquisition Costs                             14.7
Amounts Recoverable from Reinsurers                      0.0
Investment in Subsidiaries                          1,797.9
Other Assets                                             0.1
Total Assets                                       $2,497.5

Reserve for Future Policy Benefits                    260.9
Interest Sensitive Contract Liabilities               329.0
Accounts Payable and Accrued Expenses                   0.7
Reinsurance Payables                                    6.7
Funds Withheld from Reinsurer                           0.0
Due to Related Parties                                  0.0
Deferred Collateral Facility Liability                  0.0
Deferred Collateral Facility Liability ‐ SRGL           0.0
Embedded Derivative Liability                           7.8
Long Term Debt ‐ External Parties                       0.0
Long Term Debt ‐ SRGL                                   0.0
Other Liabilities                                       0.0
Total Liabilities                                    $605.3
Total Equity                                        1,892.3

Total Liabilities & Equity                         $2,497.5
                         Case 18-10160-LSS                       Doc 704             Filed 02/27/19               Page 28 of 30



                                                                                                                                                18-10160 (LSS)
                                                                                                                                     Case No. ___________________________
       Scottish Holdings, Inc., et al.
In re______________________________
                  Debtor                                                                                                                      Reporting Period: December 2018

                                                        STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                        Beginning         Amount                                                                   Ending
                                                          Tax            Withheld or          Amount              Date            Check No.          Tax
                                                        Liability         Accrued              Paid               Paid             or EFT          Liability
Federal
Withholding
FICA-Employee
FICA-Employer
Unemployment
Income
        Federal Excise Tax
Other:_________________                               $180.48          $8.39               $180.48            12/13/2018       N/A              $8.39
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes                                           None in reporting period


                                              SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                            Number of Days Past Due
                                                    Current            0-30              31-60         61-90                   Over 90          Total
Accounts Payable
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other:__________________________
Other:__________________________
Total Postpetition Debts                              See attached

Explain how and when the Debtor intends to pay any past-due postpetition debts.




*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                        FORM MOR-4
                                                               Case 18-10160-LSS                     Doc 704                              Filed 02/27/19                    Page 29 of 30

MOR‐4 Summary of Unpaid Post Petition Debts
Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 12/31/2018


                              Payee                               Description       Invoice Date          Amount $                         Service Period         Invoice Number                       Comments         Type         Post‐Pre Petition

Morris Nichols                                            Ch 11 Prof Fees       N/A                                  90,622.44        November                N/A                  Monthly Fee                    Ch 11 Prof Fees   Post‐Petition
Hogan Lovells US LLP                                      Ch 11 Prof Fees       N/A                                  27,320.88        November                N/A                  Monthly Fee                    Ch 11 Prof Fees   Post‐Petition
Internal Revenue Service                                  Federal Excise Tax    N/A                                            8.39   December                N/A                  Monthly Fee                    Normal course     Post‐Petition
Alvarez & Marshal                                         Ch 11 Prof Fees       11/14/2018                             9,994.36       November                D.I. 603             Monthly Fee                    Ch 11 Prof Fees   Post‐Petition
Appleby (Cayman) Ltd.                                     Ch 11 Prof Fees       11/14/2018                             4,135.00       November                D.I. 638             Monthly Fee                    Ch 11 Prof Fees   Post‐Petition
Pepper Hamilton LLP                                       Ch 11 Prof Fees       11/14/2018                           25,846.37        November                D.I. 635             Monthly Fee                    Ch 11 Prof Fees   Post‐Petition
The Bank of New York Mellon                               Bank Fees             9/14/2018                              1,875.00       August ‐ October 2018   111‐1800638          Bank Fees                      Normal course     Post‐Petition
The Bank of New York Mellon                               Bank Fees             9/6/2018                               2,009.02       August ‐ October 2018   111‐1800639          Bank Fees                      Normal course     Post‐Petition
The Bank of New York Mellon                               Bank Fees             11/5/2018                              1,884.10       August ‐ October 2018   111‐1800640          Bank Fees                      Normal course     Post‐Petition
Maples                                                    Legal Fees            12/11/2018                                488.75      November                2260613              Monthly Fee                    Normal course     Post‐Petition
Navex Global                                              Professional Fees     12/11/2018                             4,099.83       2/9/19‐2/8/2020         INV‐188770           Monthly Fee                    Normal course     Post‐Petition
Emmet, Marvin & Martin                                    Legal Fees            12/10/2018                           34,115.50        May ‐ August 2018       419711               Legal Fees                     Ch 11 Prof Fees   Post‐Petition
The Bank of New York Mellon                               Ch 11 Prof Fees       12/10/2018                           18,400.00        2018                    N/A                  Monthly Fee                    Ch 11 Prof Fees   Post‐Petition
Lincoln Heritage                                          Trust True up         12/10/2018                         366,243.14         3Q 2018                 N/A                  Quarterly True up              Normal course     Post‐Petition
Highmark                                                  Trust True up         12/10/2018                         263,007.95         3Q 2018                 N/A                  Quarterly True up              Normal course     Post‐Petition
                                                                                                                   850,050.73
                     Case 18-10160-LSS                 Doc 704         Filed 02/27/19      Page 30 of 30



      Scottish Holdings, Inc., et al.
In re______________________________
                    Debtor


                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                     Amount
Total Accounts Receivable at the beginning of the reporting period
+ Amounts billed during the period
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period
                                                                                                       N/A
Accounts Receivable Aging                                                                              Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old
Total Accounts Receivable
                                                                                                          N/A
Amount considered uncollectible (Bad Debt)
Accounts Receivable (Net)

                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                        Yes            No

                                                                                                                  ✓
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.


                                                                                                    ✓
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.


                                                                                                    ✓
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.


                                                                                                    ✓
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.


                                                                                                                  ✓
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.



Explanation for Question No.2: Funds were disbursed from reinsurance trust accounts that are not property of the estate.




                                                                                                                 FORM MOR-5
